—Judgment unanimously affirmed without costs. Memorandum: Petitioner, an inmate at Attica Correctional Facility, commenced this CPLR article 78 proceeding seeking to annul the determination denying his grievance. In the grievance, petitioner challenged the lag pay provision of Directive 2788 of the New York State Department of Correctional Services (DOC), which requires the equivalent of 15 days’ wages to be withheld from an inmate while he or she is incarcerated and returned to the inmate upon release from incarceration. Petitioner contends that, because he has been sentenced to life imprisonment without the possibility of parole, no wages should be withheld from him.
Supreme Court properly denied the petition. The DOC Commissioner has broad discretion over the wages of inmates earned during incarceration and may hold wages in trust until an inmate is released (see, Allen v Cuomo, 100 F3d 253, 257-258). Courts will not interfere with the exercise of that authority “absent a showing of a statutory violation or an abuse of discretion” (Matter of Cowart v Coombe, 247 AD2d 729, 730, lv denied 92 NY2d 803), neither of which has been shown here. As respondent notes, petitioner could be released from prison for a variety of reasons, including medical furlough or reversal *980of his judgment of conviction and/or vacatur or modification of his sentence on appeal, at which time the withheld wages would be returned to him. (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — CPLR art 78.) Present— Pigott, Jr., P. J., Pine, Scudder, Kehoe and Burns, JJ.